[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Slager v. Ohio Dept. of Rehab. & Corr., Slip Opinion No. 2014-Ohio-5022.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.




                         SLIP OPINION NO. 2014-OHIO-5022
   THE STATE EX REL. SLAGER v. OHIO DEPARTMENT OF REHABILITATION &
                                 CORRECTION ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Slager v. Ohio Dept. of Rehab. & Corr.,
                         Slip Opinion No. 2014-Ohio-5022.]
Mandamus—Jail-time credit—Same claim already dismissed twice voluntarily—
          Res judicata—Cause dismissed.
(No. 2013-1815—Submitted November 6, 2014—Decided November 13, 2014.)
                                    IN MANDAMUS.
                               _____________________
          Per Curiam.
          {¶ 1} Relator, Michael W. Slager, seeks a writ of mandamus to compel
respondents, the Ohio Department of Rehabilitation & Correction (“ODRC”) and
the Bureau of Sentence Computation (“BOSC”), to grant him additional jail-time
credit.
                            SUPREME COURT OF OHIO




       {¶ 2} We dismiss the cause. The case is res judicata, as Slager twice filed
and twice voluntarily dismissed identical claims in the Tenth District Court of
Appeals.
                                Procedural history
       {¶ 3} Slager was sentenced in the Franklin County Court of Common
Pleas in June 2008 for two separate offenses. In case No. 07CR-04-2407, he was
sentenced to two years, and in case No. 07CR-2358, he was sentenced to five
years. The court ordered that these two sentences be served consecutively, but
concurrently with another sentence from Delaware County.
       {¶ 4} The journal entries from the two Franklin County cases both stated
that Slager had earned 273 days of jail-time credit. BOSC calculated his sentence
under Ohio Adm.Code 5120-9-4(G), subtracting 273 days (as well as an
additional 5 days to account for the time after sentencing and before Slager was
transferred to ODRC custody) from his combined sentence. In 2012, after the
Ohio Public Defender’s Office inquired about Slager’s jail-time credit, BOSC
made contact with the sentencing court for clarification. That court confirmed
that Slager’s 273 days were not to be duplicated.
       {¶ 5} In December 2012, Slager, believing that he was entitled to an
additional 278 days of credit, filed his first complaint for a writ of mandamus in
the Franklin County Court of Appeals. In his complaint, Slager alleged that
BOSC failed to subtract the additional 278 days from his sentence and requested a
writ ordering ODRC, the Ohio Adult Parole Authority, and BOSC to subtract the
extra days. Slager later filed a motion to voluntarily dismiss the action without
prejudice. The court granted his motion, indicating that it was to be treated as a
Civ.R. 41(A) notice of dismissal.
       {¶ 6} In September 2013, Slager refiled his mandamus claim in the same
court. This second complaint involved the same parties and the same relief as in
the first case (but asking for the subtraction of only 273 days from his sentence).




                                         2
                               January Term, 2014




In November 2013, Slager filed a motion to withdraw his second case,
specifically citing Civ.R. 41(A). Slager stated in the motion that he would not
refile regarding the issues in the case in that court. The court of appeals granted
Slager’s motion.
        {¶ 7} Slager filed the present case in this court on November 18, 2013.
The complaint names the same parties and the same issue: that the agencies have
ignored the journal entries and have failed to subtract the additional 273 days of
jail-time credit.
        {¶ 8} On January 22, 2014, we issued an alternative writ and a briefing
schedule. Both sides have submitted evidence and briefs, and Slager filed a
motion to strike the respondent’s merit brief. The respondents filed a memo
opposing the motion to strike. On March 3, 2014, Slager filed a motion for
judgment on the pleadings, but respondents failed to respond to that motion.
                                     Analysis
        Motion to strike:
        {¶ 9} Slager filed a motion to strike the respondents’ brief because, he
alleged, they failed to file it timely. The respondents assert that the court’s
briefing schedule allowed them 20 days after Slager’s brief, and that their brief
was filed exactly 20 days after Slager filed his. The respondents are correct.
They filed exactly 20 days after Slager filed his brief. We deny the motion.
        Res judicata:
        {¶ 10} Respondents assert that Slager’s claims are precluded under the
doctrine of res judicata. The doctrine holds that “a valid, final judgment rendered
upon the merits bars all subsequent actions based upon any claim arising out of
the transaction or occurrence that was the subject matter of the previous action.”
Grava v. Parkman Twp., 73 Ohio St. 3d 379, 382, 653 N.E.2d 226 (1995).
        {¶ 11} Here, Slager has brought two previous cases against the same
parties, making the same legal and factual claims. He dismissed both voluntarily,




                                         3
                            SUPREME COURT OF OHIO




and the court in which they were filed considered both as voluntary dismissals
under Civ.R. 41(A). That rule states that a voluntary dismissal is considered to be
without prejudice, “except that a notice of dismissal operates as an adjudication
upon the merits of any claim that the plaintiff has once dismissed in any court.”
Civ.R. 41(A)(1).
       {¶ 12} Under the terms of Civ.R. 41, Slager’s dismissal in his second case
“operat[ed] as an adjudication upon the merits” of his claim to extra jail-time
credit and is thus res judicata. We therefore dismiss the cause.
                                                                   Cause dismissed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              __________________
       Michael W. Slager, pro se.
       Michael DeWine, Attorney General, and Peter L. Jamison, Assistant
Attorney General, for respondents.
                            ______________________




                                         4